                                          Case 3:20-cv-05565-WHO Document 10 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIENNE SAROD POWELL,                            Case No. 20-cv-05565-(WHO)
                                                        Plaintiff,
                                   8
                                                                                           ORDER STAYING SERVICE OF
                                                 v.                                        COMPLAINT AND ORDER TO SHOW
                                   9
                                                                                           CAUSE
                                  10     ELIZABETH FAIN, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Pro se plaintiff Adrienne Sarod Powell has filed two identical complaints, one in Case No.

                                  15   20-cv-5564 and the other in Case No. 20-cv-5565. On August 26, 2020, I dismissed her identical

                                  16   complaint in Case No. 20-cv-5564 with leave to file an amended complaint by September 25,

                                  17   2020.

                                  18           Case No. 20-cv-5565, the later filed case, was initially assigned to the Hon. Edward M.

                                  19   Chen. Not realizing that there was an older, identical complaint on file, on August 21, 2020,

                                  20   Judge Edward M. Chen ordered the U.S. Marshal to serve the complaint in Case No. 20-cv-5565.

                                  21   Service has not been effected, and Case No. 20-cv-5565 has now been related to my older case.

                                  22           In order to achieve proper procedure, service of Powell’s complaint in Case. No. 20-cv-

                                  23   5565 is hereby STAYED. Powell is ORDERED TO SHOW CAUSE why that complaint should

                                  24   not be dismissed as duplicative of the complaint filed in Case No. 20-cv-5564. Powell can

                                  25   respond to this Order by filing her amended complaint in Case No. 20-cv-5564, as I previously

                                  26   ordered, by September 25, 2020. If there is some reason Powell thinks Case No. 20-cv-5565

                                  27   differs from 20-cv-5564 and should be litigated separately, she may file a memorandum

                                  28   explaining her reasoning by September 25, 2020. I will determine whether either complaint
                                          Case 3:20-cv-05565-WHO Document 10 Filed 09/15/20 Page 2 of 2




                                   1   should be served or dismissed after the filing on September 25, 2020.

                                   2                                                IT IS SO ORDERED.

                                   3                                            Dated: September 15, 2020

                                   4

                                   5
                                                                                                  William H. Orrick
                                   6                                                              United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                       2
